


SEPARATION AGREEMENT AND GENERAL RELEASE


Section 1.
SEPARATION

I, Edward G. Sloane, understand that by mutual agreement with my employer,
Peoples Bank, National Association, and its parent company, affiliates and
subsidiaries (collectively, “Peoples” or “Company”), my employment with Peoples
is or will terminate effective November 16, 2015. I voluntarily resign from my
employment with the Company effective that date. I am signing this Separation
Agreement and General Release (“Agreement” or “General Release”) in return for
the special separation benefit offered to me by Peoples, which is more than
would otherwise be provided to me upon termination of my employment.


Section 2.
SEPARATION BENEFIT

I understand that in return for the promises and agreements set forth in this
Separation Agreement, Peoples agrees as follows:


a.
Peoples will pay me severance pay equal to a continuation of salary, at my
regular base pay as of the effective date of the termination of my employment,
payable in accordance with standard Company payroll procedures for six (6)
months. The severance pay will be subject to required tax withholding and
deductions, and will begin to be paid on the first payroll date following
execution of this Agreement (subject to Section 8, below); and

b.
Peoples will not contest any application I may make for unemployment
compensation benefits arising from the separation of my employment from Peoples.

I understand that (a) in no event shall any payment to me, or any part thereof,
be considered earnings or compensation for any other Peoples employment
purposes, including but not limited to benefits, benefit plans, and retirement
plans, (b) all bonuses, payments, or other compensation owed, of any nature, are
included within the payment set forth above, and (c) no payment will be made
until after the expiration of the seven-day revocation period set forth in
Section 8, below.
Section 3.
COMPLETE RELEASE OF LIABILITY

a.     General Release. In exchange for these special severance benefits offered
by Peoples, I completely release all claims I may have at this time against
Peoples, its parents, subsidiaries, affiliates, insurers, administrators,
benefit plans, and their successors and assigns, and their respective officers,
directors, employees, and agents, in both their official and personal capacities
(all of whom are collectively referred to hereafter as “Releasees”). This
Release is intended to be a broad release and shall apply to any relief or
benefit, no matter how denominated, including, but not limited to, claims for
physical or mental injury, pain and suffering, prejudgment interest, insurance
coverage, attorney fees or costs, future employment, wages, backpay, front pay,
compensatory damages, or punitive damages, and all other claims, of whatever
nature or kind, at law or in equity and whether known or unknown, direct or
indirect, which I or any of my heirs, representatives, or assigns has, claims to
have, or has ever had from the beginning of the world until the date I sign this
agreement. In addition, I agree to waive the right to receive any recovery under
any charge or lawsuit filed by any other person or entity.

1                Employee Initials: EGS

--------------------------------------------------------------------------------




b.    Extent of Release. Some of the types of claims that I am releasing,
although there may be others not listed here, are all claims existing (or which
may exist) before the date of this Agreement and which are related to (1) any
internal policies or procedures and/or benefit plans of Peoples; (2) any alleged
tortious act, including without limitation any intentional tort, (3) any alleged
breach of contract, (4) any alleged promissory estoppel, (5) any alleged fraud,
misrepresentation or omission, (6) any alleged wrongful discharge, including
without limitation, any alleged wrongful discharge in violation of public
policy, (7) any alleged breach of fiduciary duty, (8) any alleged wrongful or
retaliatory discharge, (9) any alleged entitlement to any insurance coverage or
proceeds, including health insurance (except as set forth above), (10) any
alleged entitlement to any pension, profit-sharing, or retirement benefits that
are not already vested, (11) any claim to interest of any nature, including but
not limited to any such claim under the common law or under Revised Code Section
1343.03(a), (12) any rights to any recovery or receipt of compensation or
damages awarded as a result of any lawsuit or claims brought or asserted against
Releasees by any third party or any governmental agency, (13) any alleged
violation of any statutory or regulatory obligations, including any of the
following laws: (a) the Equal Pay Act, 29 U.S.C. §201, et seq.; (b) the National
Labor Relations Act and the Labor Management Relations Act, 29 U.S.C. §141 et
seq.; (c) the Age Discrimination in Employment Act, as amended by the Older
Workers’ Benefit Protection Act and Ohio Revised Code Chapter 4112; (d) Title
VII of the Civil Rights Act of 1964 including the Pregnancy Disability Act (42
U.S.C. §2000e, et seq.); (e) ERISA (the Employee Retirement Income Security Act
of 1974, 29 U.S.C. §1001, et seq.); (f) COBRA; (the Consolidated Omnibus Budget
Reconciliation Act of 1986, 29 U.S.C. §21161, et seq.); (g) the federal WARN
Act; (h) the Family and Medical Leave Act; (i) The Americans with Disabilities
Act (42 U.S.C. §12101, et seq.); (j) the United States Constitution; (k) the
Civil Rights Act of 1991; (l) the Civil Rights Acts of 1866 or 1871 (42 U.S.C.
§§1981, 1983, 1985, et seq.); (m) retaliation under any federal, state, or local
law; (n) any claims for costs or attorney fees; (o) the Ohio laws against
discrimination, and any other provision of the Ohio statutes (including but not
limited to wage payment, employment discrimination, and workers’ compensation),
and (p) any other Federal, State, City, County or other local law, ordinance,
regulation, or common law.
c.    Exceptions to Release.
No part of the foregoing Release of Claims shall be interpreted to mean (a) that
I am prohibited from filing a charge of discrimination (although I have released
the right to any monetary recovery), or from providing information or
participating as a witness in an investigation undertaken by or a proceeding
before the EEOC or a state FEP agency, or (b) that I am required to pay Peoples’
attorney fees if I file a charge of discrimination or participate in an
investigation or proceeding with the EEOC or a state FEP agency. The only other
claims that this release does not include are claims related to:
1.
Claims for the payment to which I am entitled under this severance offer;

2.
Any vested rights under Peoples’ regular employee benefit plans;

3.     Any claims that the law states may not be waived; and
4.
Claims for unemployment compensation arising from the termination of my
employment with Peoples.


2                Employee Initials: EGS

--------------------------------------------------------------------------------




d.    Assignment and Consequences of a Breach. If I breach my promise in Section
3 of this General Release and file a claim or lawsuit based on what I released
in this General Release, I agree to pay for all liabilities and costs incurred
by Releasees, including reasonable attorneys’ fees, in defending against my
lawsuit. Provided, however, that this provision shall not apply to any challenge
to the validity of the ADEA waiver contained herein.
I represent and warrant that I have not assigned or otherwise transferred (by
way of subrogation, operation of law, or otherwise), any right to any other
person to assert any claims of any kind or character against any of the
Releasees. I agree to indemnify and hold the Releasees harmless from and against
any claims asserted by any other party against any of them, arising out of or in
any way relating to any claims I may have had against the Releasees.
Section 4.
CONFIDENTIALITY

a.Confidential Information. In consideration of this Agreement, and in addition
to any obligations that may exist under the Uniform Trade Secrets Act or other
statute or common law, I agree that all Confidential Information of Peoples, or
any business associate of Peoples, is to remain forever strictly confidential.
Accordingly, I agree that, except as authorized by Peoples in writing, I will
not ever (a) divulge, disclose, or communicate any Confidential Information of
Peoples or of its business associates to any person or entity, (b) use any
Confidential Information of Peoples or of its business associates and for my own
benefit or for the benefit of any third party, or (c) copy, reproduce, make
notes of, appropriate, or take any Confidential Information of Peoples or of its
business associates.
“Confidential Information” as used in and for purposes of this Agreement
consists of the following: (a) all information that is considered to be a trade
secret or otherwise confidential under applicable law, and (b) whether or not
considered to be a trade secret by law, all information, however documented,
that is related to the business and affairs of Peoples and/or its business
associates, including but not limited to (1) designs, formulas, patterns,
drawings, or sketches; (2) trade, design, production, technical and/or product
data; (3) programs, devices, methods, processes, ideas, or techniques; (4)
computer programs, listings, files, or software (including source and object
codes); (5) business associate identities or lists, business history or
characteristics, and information of any kind about any current or prospective
business associates; (6) projects contemplated or services rendered by Peoples
for any persons; (7) real estate identities, lists, pricing, and any information
relating to Peoples’ real estate ventures and planning; (8) pricing policies,
business plans, strategies, marketing information; (9) records or documents that
are either internal to Peoples or pertaining to any business associate of
Peoples; (10) data or information concerning Peoples’ operations, finances,
practices, policies, contracts, strategies, plans, internal plans or practices,
business plans, methods of operation, developments, techniques, improvements, or
ideas; (11) information about the salary, compensation, and/or benefits provided
by Peoples to employees or contractors; and (12) any other information known to
Peoples personnel to be considered confidential. Although some of this
information immediately above referenced may fall within the public domain, all
of the above information, for purposes of this Agreement, shall be considered
Confidential Information whether or not it has been reduced to writing, and
whether or not it is information that might also be in the possession of some
third party. For purposes of this Section, the term “business associate” shall
mean federal, state and local governments, consultants, contractors, service
providers, professional firms, customers, and affiliates, and any other persons
or entities involved with Peoples sales or operations and/or parties to
agreements with Peoples .
I further agree that I will continue to be bound by any post-employment
obligations contained in any agreements I have executed with Peoples.

3                Employee Initials: EGS

--------------------------------------------------------------------------------




Section 5.
RETURN OF INFORMATION AND PROPERTY

I agree that at or before the time of my termination, I will return to Peoples
all Peoples information and property, including all reports, maps, files,
memoranda, and records; credit cards, cardkey passes; door and file keys;
computer access codes; software; and other physical or personal property which I
received or prepared or helped prepare in connection with my employment. I
hereby represent that I have not retained and will not retain any copies,
duplicates, reproductions, or excerpts thereof.
Section 6.
ADVICE TO CONSULT WITH ATTORNEY

I understand that I am advised to consult with an attorney before signing this
General Release, if I so choose.
Section 7.
ADDITIONAL INFORMATION, PERIOD FOR REVIEW, AND     DURATION OF OFFER

I understand and agree that I have been given a twenty-one (21) day period to
review and consider this General Release. I understand that I may use as much or
as little of this period of time as I wish to prior to reaching a decision
regarding the signing of this General Release. I understand that if I do not
sign, date, and return this General Release within twenty-one (21) days of
receiving it, Peoples may decline to offer or pay the special severance payment.
Section 8.
EFFECTIVE DATE AND MY RIGHT TO REVOKE GENERAL RELEASE

I understand that this General Release may be revoked by me at any time within
seven (7) calendar days after the date I sign it. To be effective, the
revocation must be in writing and delivered to Carol Schneeberger, Executive
Vice President, Chief Administrative Officer, Peoples Bank, National
Association, 138 Putnam Street, Marietta, Ohio 45750, either by hand or mail
within a seven (7) day period following my execution of this General Release. If
delivered by mail, the rescission must be: (a) postmarked within the seven (7)
day period; (b) properly addressed as noted above; and (c) sent by Certified
Mail, Return Receipt Requested.
I understand that this General Release and my acceptance of it shall not become
effective or enforceable until the seven (7) day revocation period has expired,
and that no payments or other consideration will be provided to me until after
the expiration of the revocation period.
Section 9.
ADDITIONAL TERMS

a.Governing Law. It is agreed that this General Release shall be interpreted in
accordance with the laws of the State of Ohio.
b.Partial Invalidity Of The General Release. I agree that if any term or
provision of this General Release is determined by a court or other appropriate
authority to be invalid, void, or unenforceable for any reason, the remainder of
the terms and provisions of this General Release shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. For example, I
understand that if the release and waiver is invalidated for age discrimination
purposes, or any reason, the release and waiver shall remain valid and effective
as to all other claims.

4                Employee Initials: EGS

--------------------------------------------------------------------------------




c.Representations. I agree, affirm, and represent that (1) I have not filed,
caused to be filed, and presently am not a party to any claims against Peoples,
(2) I have no known workplace injuries or occupational diseases, (3) I have not
divulged any proprietary or confidential information of Peoples, and will
continue to maintain the confidentiality of such information, (4) I have been
paid and/or received all compensation, wages, bonuses, and benefits to which I
was entitled during my employment, and (5) I have been granted any leaves of
absence to which I was entitled, under the federal FMLA and disability laws, and
in compliance with Peoples’ policies.
d.Difference of Facts. It is understood by the parties that the facts upon which
this Agreement is made, may hereafter prove to be other than or different from
the facts now known by them or believed by them to be true. Each of the parties
hereto expressly accepts and assumes the risks of the facts proving to be so
different, and each of the parties hereto agrees that all of the terms of this
Agreement shall be in all respects effective and not subject to termination or
rescission because of any such difference of facts.
e.General Terms. I represent and affirm that no promise or agreement, or
representation of any kind, has been made to me to induce me to sign this
Agreement, other than as expressly stated in this written Agreement. I agree and
acknowledge that this Agreement shall not be interpreted to render me a
prevailing party for any purpose, and that I fully understand the meaning and
intent of this Agreement, including but not limited to its final and binding
effect. This Agreement is to be construed according to its fair meaning, and not
strictly for or against any of the parties.
f.Complete Agreement. It is agreed that the foregoing constitutes the entire
agreement between me and Peoples, and that there are no other agreements, oral
or written, express or implied, relating to any matters covered by this
Agreement, or any other agreement in effect and relating to any other matter
whatsoever, whether or not within the knowledge or contemplation of either of
the parties at the time of execution of this Agreement.
IMPORTANT NOTICE
I acknowledge that:
•
I have read this General Release and I understand fully its final and binding
effect;

•
The only promises made to me to sign this General Release are those stated
herein;

•
I am signing this General Release voluntarily; and

•
I have no other claim or expectation of any additional pay or benefits incident
to my Employment.

NOTICE -- PLEASE READ CAREFULLY BEFORE SIGNING
THIS SEPARATION AGREEMENT AND RELEASE IS A LEGALLY BINDING DOCUMENT WITH
IMPORTANT LEGAL CONSEQUENCES, INCLUDING A RELEASE OF ALL CLAIMS, KNOWN AND
UNKNOWN. YOU HAVE THE RIGHT TO REVOKE THIS AGREEMENT WITHIN SEVEN (7) CALENDAR
DAYS AFTER SIGNING IT, BY DELIVERING WRITTEN NOTICE OF REVOCATION TO CAROL
SCHNEEBERGER,     EXECUTIVE Vice PresidenT, cHIEF aDMINISTRATIVE OFFICER,
Peoples Bank, National Association, 138 Putnam Street, Marietta, Ohio 45750. IT
IS RECOMMENDED THAT YOU CONSULT YOUR OWN ATTORNEY BEFORE SIGNING THIS DOCUMENT.
BY SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU HAVE READ, FULLY UNDERSTAND AND
VOLUNTARILY AGREE TO ALL OF THE

5                Employee Initials: EGS

--------------------------------------------------------------------------------




PROVISIONS CONTAINED IN THIS SEPARATION AGREEMENT AND VOLUNTARILY AGREE TO ALL
OF THE PROVISIONS CONTAINED IN THIS SEPARATION AGREEMENT AND RELEASE.
YOU UNDERSTAND THAT, BY SIGNING THIS RELEASE AND ACCEPTING THE CONSIDERATION
DESCRIBED IN THIS AGREEMENT, YOU ARE FOREVER GIVING UP THE RIGHT TO SUE
RELEASEES AND ANYONE ASSOCIATED WITH THEM, FOR ANY CLAIMS, OF ANY TYPE, THAT YOU
MIGHT HAVE AGAINST ANY OF THEM, BASED ON ANY EVENTS THAT HAVE OCCURRED UP TO AND
INCLUDING THE MOMENT YOU SIGN THIS AGREEMENT.


 
 
Peoples Bank, National Association
EDWARD G. SLOANE
 
By: /s/ CAROL A. SCHNEEBERGER
Employee Name (Print)
 
 
 
 
Title: Executive Vice President and Chief Administrative Officer
/s/ EDWARD G. SLOANE
 
 
Employee’s Signature
 
 
 
 
 
11/21/2015
 
 
Date of Signature
 
 
 
 
 






6                Employee Initials: EGS